Citation Nr: 1741081	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-22 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right leg disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for nerve damage to the right hand.

3.  Entitlement to service connection for a right leg disability.

4.  Entitlement to service connection for residuals of a right hand laceration.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1970 to December 1971, including service in Vietnam.  Among his decorations are the Vietnam Service Medal and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2017, the Veteran testified before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The Board has recharacterized the Veteran's right hand claim as reflected on the title page, to ensure consideration of all diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

For the reasons stated below, the Board finds that new and material evidence has been received to reopen the Veteran's claims.  The merits determinations are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 2005 rating decision denied service connection for a right leg disability; an October 2007 rating decision declined to reopen the claim and also denied entitlement to service connection for nerve damage to the right hand; the Veteran did not perfect appeals of those decisions, and new and material evidence was not received within one year of notice of their issuance.

2.  Evidence received more than one year since the October 2007 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right leg condition and nerve damage to the right hand. 


CONCLUSIONS OF LAW

1.  The August 2005 and October 2007 rating decisions are final.  38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  The criteria to reopen the claims of entitlement to service connection for a right leg disability and nerve damage to the right hand are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's initial claim of entitlement to service connection for a right leg condition was denied in an August 2005 rating decision.  The Veteran initiated an appeal of that decision but did not perfect it, and new and material evidence was not received within one year of its issuance.  Accordingly, the August 2005 rating decision is final.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2010).

An October 2007 rating decision denied the Veteran's petition to reopen the claim for a right leg disability based on lack of submission of new and material evidence.  The Veteran's claim of entitlement to service connection for nerve damage to the right hand was also denied in this decision.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Id.  Accordingly, the October 2007 rating decision is also final, and new and material evidence is required to reopen the claims.  

Evidence received more than one year since the October 2007 rating decision includes a February 2017 nexus statement by Dr. E.C., in which he opined that the Veteran's right leg disability was "at least as likely as not" related to service, and the Veteran's May 2017 Board Hearing testimony.  This evidence is new, as it was not considered in the prior denials.  It is also material, because it is not cumulative or duplicative of evidence previously considered and it raises a reasonable possibility of substantiating the claims.  As such, the Veteran has presented new and material evidence to reopen the previously denied claims of entitlement to service connection for a right leg disability and nerve damage to the right hand.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right leg disability.

New and material evidence has been received to reopen the claim of entitlement to service connection for nerve damage to the right hand.


REMAND

The Veteran maintains that his right leg problems are the result of an injury in service.  Specifically, he testified that while he was in Vietnam, he finished a sweep and was on the track heading back, when it hit a landmine, which caused him to fall off and subsequently injure his leg.  See Board Hearing Transcript (Tr.) at 4.  He was diagnosed with several right knee conditions by private physicians.  See January 2017 and February 2017 private treatment records.  In February 2017, Dr. E.C. provided a positive nexus statement noting that the Veteran's knee diagnoses were at least as likely as not caused by or a result of events related to service.  However, he did not offer any rationale for his opinion, thereby, making it inadequate.  Thus, a VA examination is necessary to determine the nature and etiology of the Veteran's right leg disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding his right hand disability, the Veteran maintains that his hand issues are from an injury in service, in May1971, when he caught his hand on something, either a door latch or wire, which ripped his hand open and required sutures.  See August 2013 VA Form 9 and Board Hearing Tr. at 8.  He reports experiencing continuous symptomology, such as aches, cramps, and difficulty using his right hand immediately after it healed, because since then he started shooting with his left hand, despite being right hand dominant.  Id at 10.  The evidence of record shows diagnoses of current right hand disabilities, but there are no opinions of record.  See August 2009 and April 2017 private treatment records.  Accordingly, a VA examination determining the nature and etiology of his right hand disabilities is warranted on remand.  McLendon, supra.  Any outstanding treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.

3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his right leg disability.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all disabilities involving the right leg, knee and hip diagnosed since June 2009, to include right knee internal derangement, right knee loose body, and right knee degenerative joint disease.  If diagnoses of right knee internal derangement, right knee loose body, and right knee degenerative joint disease are not warranted, please reconcile these findings with the diagnoses of the same in the Veteran's private treatment records.  See January 2017 private treatment record and February 2017 nexus statement.

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the Veteran's fall from a track in Vietnam therein.  In addressing this question, please discuss the relevant service treatment records, including the Veteran's reports of cramping in the back of the thigh since the in-service fall.  See November 1971 Report of Medical History.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to render an opinion without resorting to speculation, he or she should offer a rationale for reaching that conclusion.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of any residuals of his in-service right hand laceration.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all right hand disabilities diagnosed since June 2009, to include carpal tunnel syndrome and osteoarthritis.  If such diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in August 2008 and April 2017 private treatment records.
(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent or better probability) that such disability had its onset in service or is otherwise related to service, to include as a result of the documented May 1971 right hand laceration therein.  See November 1971 Report of Medical History.  Please see the Veteran's Board Hearing testimony (page 8) for additional information regarding the in-service laceration.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to render an opinion without resorting to speculation, he or she should offer a rationale for reaching that conclusion.

5. Then after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


